Case 1:21-cr-00022-NONE-SKO Document 3 Filed 01/28/21 Page 1 of 5
                                                           FILED
                                                           Jan 28, 2021
                                                       CLERK, U.S. DISTRICT COURT
                                                     EASTERN DISTRICT OF CALIFORNIA




                                           1:21-cr-00022-NONE-SKO
Case 1:21-cr-00022-NONE-SKO Document 3 Filed 01/28/21 Page 2 of 5
Case 1:21-cr-00022-NONE-SKO Document 3 Filed 01/28/21 Page 3 of 5
Case 1:21-cr-00022-NONE-SKO Document 3 Filed 01/28/21 Page 4 of 5
Case 1:21-cr-00022-NONE-SKO Document 3 Filed 01/28/21 Page 5 of 5
